 1

 2
                                   UNITED STATES DISTRICT COURT
 3
                                            DISTRICT OF NEVADA
 4
                                                      ***
 5
      JUAN FELIX, ET AL.,                                    Case No. 2:19-cv-02037-RFB-DJA
 6
                              Plaintiffs,
 7                                                           ORDER
              v.
 8
      ALLSTATE INSURANCE COMPANY, ET
 9    AL.,
10                            Defendants.
11

12            This matter is before the Court on pro se Plaintiff Juan Felix’s and Habit LLC’s Motion

13   for Extension of Time (ECF No. 9), filed on December 23, 2019. The Court previously granted

14   withdrawal of their counsel as Mr. Claus indicated that Plaintiffs Juan Felix and Habit LLC had

15   not retained him in this litigation. (ECF No. 9). The Court required that Plaintiff Juan Felix

16   notify the Court by December 23, 2019 as to his intent to proceed pro se or with other

17   representation. (Id.). Further, the Court required that Plaintiff Habit LLC advise the Court if it

18   will retain new counsel by December 23, 2019 as it must retain new counsel if it intends to

19   continue to litigate this matter. See United States v. High Country Broad., 3 F.3d 1244, 1245 (9th

20   Cir. 1993) (per curiam); In re Am. W. Airlines, 40 F.3d 1058, 1059 (9th Cir. 1994) (stating that

21   “[c]orporations and other unincorporated associations must appear in court through an attorney.”).

22   (Id.).

23            In the instant Motion, Plaintiffs request additional time due to Felix’s incarceration and he

24   is the only owner of Habit LLC. The Court finds good cause to grant the extension request only

25   until January 27, 2020. Filing a notice of new counsel on or before January 27, 2020 is sufficient

26   to comply with the Court’s order. Failure to respond may result in a recommendation to the

27   United States District Judge assigned to this case that dispositive sanctions be issued against

28   Habit LLC, including dismissal of this action.
 1           IT IS HEREBY ORDERED that Plaintiff Juan Felix’s and Habit LLC’s Motion for

 2   Extension of Time (ECF No. 9) is granted.

 3           IT IS FURTHER ORDERED that Plaintiff Juan Felix shall notify the Court as to

 4   whether he intends to proceed pro se or retain counsel by January 27, 2020. Failure to notify the

 5   Court as to his representation status may subject him to dispositive sanctions, including a

 6   recommendation for dismissal of this action.

 7           IT IS FURTHER ORDERED that Plaintiff Habit LLC shall have until January 27,

 8   2020 to advise the Court if it will retain new counsel. Failure to notify the Court as to their new

 9   representation may subject it to dispositive sanctions, including a recommendation for dismissal

10   of this action.

11           IT IS FURTHER ORDERED that the Clerk of the Court shall add the last known

12   address of Plaintiffs to the civil docket and send a copy of this Order to Plaintiffs’ last known

13   address:

14           Juan Felix and Habit LLC

15           High Desert State Prison

16           P.O. Box 650

17           Indian Springs, NV 89070

18
19           DATED: December 30, 2019

20
                                                           DANIEL J. ALBREGTS
21                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                  Page 2 of 2
